DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and CHIP Services
SMDL# 12-002
ICM# 2

RE: Policy Considerations
for Integrated Care Models
July 10, 2012
Dear State Medicaid Director:
This letter is the second in a series that provides states with guidance on designing and
implementing care delivery and payment reforms that improve health, improve care, and reduce
costs within Medicaid programs. The first letter is SMD # 12-001. Catalyzed by new
opportunities in the Affordable Care Act, payers and providers are embarking on ambitious
delivery system reforms that move from volume-based, fee-for-service (FFS) reimbursement to
integrated care models with financial incentives to improve beneficiary health outcomes. We
believe that the information provided in this letter on the flexibility of federal authorities can
help facilitate state innovation goals through Medicaid care models that place beneficiary health
at the center of delivery systems. By placing the beneficiary’s needs and outcomes first, we can
work together to ensure that our systems of care are better designed to meet the needs of the
millions of beneficiaries that we currently serve.
For purposes of this letter and future communications on payment and service delivery reform,
we are using the term Integrated Care Models (ICMs) to describe these initiatives, which may
include (but are not limited to) medical/health homes1, Accountable Care Organizations (ACOs),
ACO-like models, and other health care delivery and financing models. Such care models
emphasize person-centered, continuous, coordinated, and comprehensive care (see Attachment 3
for further description). The primary purpose of this guidance is to describe policy
considerations and relevant statutory authorities for implementing ICMs. We are also
introducing a state plan option to facilitate the efforts of states that wish to pay for quality
improvement in FFS programs without a waiver. Many of the concepts describing this state plan
option, however, could also apply to capitated programs. We plan to issue future guidance
specifically addressing ICM implementation within risk-bearing managed care contracts.
We encourage states to refer to our guidance when exploring avenues to implement ICMs within,
and outside of, the bounds of policies discussed in this letter. The discussion in this letter and
associated attachments is not intended to be all-encompassing or limiting; rather, this is an
1

We are using the terms “health home” and “medical home” to generally refer to coordinated care models in a
primary care setting.

Page 2 – State Medicaid Director
effort to share the results of our initial interactions with states that have engaged us on authorities
for new care models. As we approve ICMs in State Medicaid programs, we will develop
resource materials and summary documents of state-based efforts that will be available on our
website at: http://www.medicaid.gov.
I. PATHWAYS TO ICMs
To implement ICMs within Medicaid programs, states may seek to explore new initiatives or
enhance existing efforts under a Medicaid state plan, or use demonstration or waiver authority.
Existing Medicaid authorities allow states the opportunity to implement ICMs on a statewide
basis or through a more limited approach based on geographic area, individual needs, or through
selective provider contracts.
The information below is an overview that describes potential ICM pathways, but as a quick
reference, we include an “Examples of ICM Arrangements and Authorities” as Attachment 1 to
this letter. The design and scope of a state’s ICM will inform the appropriate pathway.
Implementing ICMs as a State Plan Option
Historically, in an effort to formally coordinate a Medicaid beneficiary’s care while still paying
providers fee-for-service, states have implemented primary care case management (PCCM)
programs that limit a beneficiary’s “free choice of providers.” Because free choice of providers
is limited, states generally must operate these programs under one of the Medicaid managed care
authorities2 (which means a PCCM program is considered a “managed care program” even
though service payments are not capitated), or a waiver/demonstration authority under section
1115 of the Social Security Act (the Act). Under these PCCM programs, states offer additional
reimbursement through contracts with primary care managers who agree to coordinate, locate,
and monitor health care services above and beyond what is expected from FFS primary care
providers.
More recently, we have discussed with states their option to implement ICMs that align financial
incentives such as care coordination payments and/or shared savings under the Medicaid state
plan without restricting beneficiary free choice of providers. After reviewing the statutory
options for an appropriate pathway for ICMs, CMS is providing states the opportunity to
implement ICMs furnishing services authorized under sections 1905(a)(25) and, by reference,
1905(t)(1) of the Act. These models are consistent with the statutory description of optional
Medicaid state plan PCCM services. States may use the authority under section 1905(t)(1) of the
Act to offer coordinating, locating and monitoring activities broadly and create incentive
payments for providers who demonstrate improved performance on quality and cost measures.
Under this authority, states may opt to reimburse providers through a “per member per month”
(PMPM) arrangement and/or create quality incentive payments that could be calculated as a
2

Section 1905(a)(25) of the Act authorizes federal financial participation (FFP) for PCCM services. Specific
requirements for implementing PCCM contracts are described in section 1932 of the Act and implementing
regulations at 42 CFR 438, the rules governing managed care.

Page 3 – State Medicaid Director
percentage of demonstrable program savings and shared with participating providers either
directly or through umbrella provider network arrangements, also known as “shared savings”
(i.e., ACO or ACO-like programs).
Implementing ICMs through Medicaid Demonstrations and Waivers
Depending on features of the model, some proposals for ICMs will require a combination of state
plan and waiver authority. The Social Security Act requires a Medicaid state plan to include
important safeguards for beneficiaries which, among other things, ensure services are
comparable for all individuals eligible under the plan and that care be received by any qualified
and participating provider.3 States that seek to test models in specific geographical areas, limit
freedom of choice, and/or vary the amount, duration, and scope of services amongst different
populations may need to seek authority for a demonstration under section 1115(a) of the Act or a
waiver program under section 1915(b) of the Act. A state that selectively contracts with a
defined set of providers, among a broader pool of qualified providers, may do so under waiver
authority of section 1915(b)(4) of the Act. State plan authority for Targeted Case Management
under sections 1902(a)(19) and 1915(g) of the Act, or the state plan option for Health Homes
under section 1945 of the Act (as enacted by section 2703 of the Affordable Care Act) are also
potential pathways for ICMs. These options are open to states that may not be ready to adopt
models on a statewide basis, but are interested in evaluating approaches on a smaller scale to
integrating care before fully investing across the state to all eligible individuals. States that are
interested in implementing ICMs under the state plan must take the necessary steps to issue
public notice, conduct tribal consultation, and follow all other Medicaid requirements described
in federal statute and regulations.
II. POLICY CONSIDERATIONS UNIQUE TO ICMs AS A STATE PLAN OPTION
UNDER SECTION 1905(t)(1) OF THE ACT
The following sections are considerations unique to implementing ICMs as an optional state plan
service using the authority at 1905(t)(1).
Provider Qualifications and Service Definitions: ICMs may be implemented as a state plan
option under authority at section 1905(t)(1) of the Act. Under this option, the state may identify
reasonable qualifications for the case managers and related providers. Provider options for an
ICM consistent with this section of the Act include:
An individual practitioner, physicians, nurse practitioners, certified nurse-midwives, or
physician assistants;
Physician group practices, or entities employing or having arrangements with physicians
to provide such services.
3

Federal regulations at 42 CFR 440.240 require that the Medicaid state plan “provide that the services available to
any categorically needy recipient under the plan are not less in amount, duration, and scope than those services
available to a medically needy recipient.” Under 42 CFR 431.51, Medicaid state plans must provide that a
beneficiary may obtain services from any willing and qualified service provider.

Page 4 – State Medicaid Director
ICMs using section 1905(t)(1) of the Act must comply with statutory requirements that care
managers are responsible for locating, coordinating, and monitoring primary care services. But,
the statute does not limit care managers to coordination of primary care. To fully achieve ICM
objectives, care managers could coordinate a full range of services beyond primary care to
include integration of primary, acute, and behavioral health care, as well as long-term services
and supports (see Attachment 3).
ICMs using this authority must also satisfy statutory requirements that services must include
twenty-four hour availability of information, referral and treatment in emergencies and the
capability to arrange for, or refer to, a sufficient number of providers for the population served.
Comparability and Freedom of Choice: As with any state plan benefit under this authority,
ICMs must include comparable services for all Medicaid populations and allow for any provider
that meets defined qualifications to participate. States can, however, set forth standards that
address populations or circumstances for which primary care case management is appropriate,
based on medical necessity, and set payment levels stratified to distinguish patients with high
case management needs from those with low case management needs. As noted above, a state
seeking to target services in other ways incompatible with state plan authority may need to
pursue a demonstration or waiver.
Beneficiary Protections Under the Statute: When a state implements ICMs under section
1905(t)(1) of the Act, the regulations at 42 CFR 438 will not apply, although some of the
provisions of those regulations merely reflect applicable statutory beneficiary protections at
section 1905(t)(3) of the Act. These statutory provisions contain important beneficiary
protections concerning quality and access to care. States should take care to ensure ICMs align
with these access to care provisions, as well as the access requirements at section 1902(a)(30)(A)
of the Act.
Specifically, depending on the complexity of the integrated care model, states will need to
consider the following as part of an ICM proposal:
1) Any marketing and/or other activities must not result in selective recruitment and
enrollment of individuals with more favorable health status. Section 1905(t)(3)(D) of the
Act prohibits discrimination based on health status, marketing activities included.
2) When there is assignment or attribution for purposes of payment calculation (see
below), the state will be required to notify beneficiaries of the program, describe how
personal information will be used, and disclose any correlative payment arrangements
(e.g., incentives). Sections 1905(t)(3)(E) and 1905(t)(3)(F) of the Act refer to section
1932 of the Act, which allows the Centers for Medicare & Medicaid Services (CMS) to
enforce this provision without applying the general 42 CFR Part 438 regulations.
3) States should examine the role of ICMs in ensuring beneficiary access to Medicaid
services under the State plan. Specifically, section 1902(a)(30)(A) of the Act requires
that services under the plan are available to beneficiaries at least to the extent they are
available to the general population. The ICM model must be designed to be consistent
with this basic statutory requirement.

Page 5 – State Medicaid Director
We specified these provisions because they will require consideration by the state Medicaid
Agency in program design. The goal of any successful and approvable ICM, regardless of
authority, is not to lower costs through the reduction of services or access to care, but through
improvement in the quality of the beneficiary experience.
Reimbursing ICMs Under a State Plan Option: States should decide whether reimbursement
will be for a particular set of activities (what a provider “does”) or particular practice
characteristics and incremental improvements in practice behavior (what a provider “is” or how
the provider performs). (See Attachment 3 for examples.) For state plan amendments that
reimburse for a particular set of activities, a state should clearly define a minimum expectation of
activities that a provider would perform for each enrolled beneficiary within a defined period
(e.g., a quarter). States may vary payments to providers based on the level of activity/service
that will occur within a quarter and/or variations in the costs of delivering the care coordination
activities.
State plan amendments that reimburse based on the characteristics of a provider will require a
detailed description of the characteristics that trigger payments and any variations in payment
levels associated with provider care coordination capabilities. For instance, since the objectives
of ICMs are largely measured in quality and health outcomes, a state could implement a tiered
rate methodology that pays one rate for providers who maintain a staff of care coordinators,
report process-based outcome measures, and routinely use electronic health records systems, and
a higher rate to providers who meet all of the first tier criteria and additionally report outcome
based quality measures, offer 24 hour care, provide a free nurse hotline, etc. Payments may also
be based on performance on quality metrics, achievement of savings targets (shared savings),
and other indicators of high quality care.
Per member per month (PMPM) Care Coordination Payment: While states have the option to
define ICM services as a package of discrete care coordination activities to manage beneficiaries
and reimburse through traditional fee-for-service payment methods, states may find that PMPM
payment structures are conducive to the types of activities provided through ICMs. PMPM rates
need not require an administrative action by the provider for every coordinating event or a direct
contact with a beneficiary, but may reimburse providers for direct and indirect actions (e.g.
monitoring patient treatment gaps or offering extended hours of operation) that aim to improve
health and outcomes for all beneficiaries.
To take this option, states must submit a comprehensive state plan reimbursement methodology
that explains how the state constructs payment rates. The construction of PMPM rates for state
plan ICM services will largely depend on:
State service definitions and associated service activities;
The qualified providers eligible to receive ICM payments;
The extent to which providers require support in coordinating care for Medicaid
beneficiaries; and
The specific needs of the individuals who will benefit from the coordination
activities.

Page 6 – State Medicaid Director
Rates must be economical and efficient in accordance with section 1902(a)(30)(A) of the Act,
which means the costs used to calculate rates are appropriately tied to the provider activities and
allocated to the Medicaid program (if the costs are not exclusive to the Medicaid program).
States must consider costs associated with providing ICM services (i.e., salaries, fringe benefits,
supplies, equipment, and overhead) which may vary based on the qualifications of providers and
the needs of beneficiaries.
CMS may consider the rates economical and efficient if the included costs are:
In line with the nature of the care coordination activities;
Generally reasonable;
Appropriately allocated across beneficiaries who gain from the care coordination
activities (regardless of payer); and
Not prohibited under the Medicaid program.
We note that PMPMs in the context of this state plan option are restricted to care coordination
services and may not include cost considerations for other Medicaid services categories. As part
of ongoing oversight, the state plan methodology should explain the state’s process for reviewing
the rates for economy and efficiency based on cost and other applicable information and rebasing
the rates as necessary.
Payment for Quality Improvement and Shared Program Savings: An additional approach to
reimbursing ICMs under this state plan option is through payments to the ICM provider for
improvements in health care quality. States may offer these payments as the base reimbursement
methodology for the ICM provider, or as deferred compensation to a care coordination base rate.
There are numerous quality measures available for states to adopt as part of payment models for
quality improvement and CMS is interested in partnering with states to reward providers for
quality improvement and achievement (e.g., improving patient care, focusing on person centered
care, and using electronic health records). As discussed above, States could offer payments that
are tiered based on a provider’s improvement in process-based or outcome based measure, or
both. In addition, states may calculate a payment based on shared savings and reward providers
for the quality improvements or outcomes. Regardless of the outcomes or quality objectives a
state promotes through the payment, the basic State Plan Amendment requirements are the same.
The State plan must comprehensively describe:
Any eligibility restrictions for ICM providers to receive the payment;
How incentives do not discourage the provision of medically necessary care;
The specific method used to calculate the payment (including the quality
measures that the State will use as the payment basis); and
The timeframe and method to distribute the payments.
Accountability of PMPM activities: Though monthly ICM payments need not be directly tied to
a distinct activity to a beneficiary under this payment arrangement, there is an expectation that
practice transformation will have a positive impact on the overall care provided to, and health of,
Medicaid beneficiaries. States must have a transparent process in place to review evidence of

Page 7 – State Medicaid Director
these activities and the resulting benefit, such as regular reviews of quality measure results,
provider reporting systems, and other means that demonstrate tangible benefits to the Medicaid
program and beneficiaries. While states transition to reliable outcomes measurement, an
intermediary process may include evaluation of documentation, audits, or submission of related
claims (with or without value) in order to establish accountability of provider activities.
III. POLICY CONSIDERATIONS IN DEVELOPING ICMs UNDER ALL
AUTHORITIES
In selecting the appropriate pathway for an ICM, a state should consider the goals of the model
and its core features. Based on our initial discussions with states, we have developed a list of
considerations we believe could generally apply to all models. The questions in Attachment 2
are intended to generate ideas among states that are considering developing ICMs and help states
anticipate some of the issues CMS may raise in reviewing ICM proposals. The policy topics and
discussion below provide context to the attached list of questions and outline some of the
programmatic boundaries that exist within each pathway. Policy continues to evolve as we
move forward on these topics.
Provider Designation: Designation is a mechanism by which a beneficiary formally establishes
a relationship with a provider or practice site that, in the case of an ICM, could serve as the
beneficiary’s primary care medical/health home. Because the nature of ICM activities (locating,
coordinating, and monitoring care) is considered long-range endeavors, States may be interested
in formalizing the relationship between Medicaid beneficiaries and providers by ensuring that the
beneficiary selects an ICM provider. To be effective, ICMs generally rely upon such an
established and continuous relationship between beneficiary and provider. This relationship
encourages providers to develop care plans that address person-centered short and long-term
needs and goals, maintain continuous outcome and quality data, and allows for payment
continuity to reward efforts. It builds trust between a beneficiary and provider, which is key to
coordinating effective care.
When considering provider designation policies, states should be cognizant of the “free choice of
provider” regulation at 42 CFR 431.51. This requires that a Medicaid eligible individual may
seek care from any willing and qualified service provider as defined under the state plan. To
ensure freedom of choice within an ICM as a state plan option, states must have an effective optout process for beneficiaries who no longer wish to participate in the ICM program or who wish
to switch ICM providers. States also need to ensure that the designated relationship does not
inhibit free choice within any Medicaid service. For instance, a primary care physician who
serves as a primary care medical or health home cannot restrict the beneficiary’s ability to make
an appointment with any other physician who is qualified and willing to provide care.
Should a state seek to limit beneficiaries’ enrollment or care from a particular ICM provider or
program, it would need to pair the ICM state plan benefit with an authority that limits the
beneficiary’s choice of providers through a waiver or demonstration authority, as discussed in
Section I of this letter.

Page 8 – State Medicaid Director
Provider Attribution Methodology: An attribution method is a calculation that appropriately
rewards providers for care coordination efforts based upon an estimation of the patients for
whom he or she is most directly responsible. Attribution is particularly important in models that
offer financial incentives to providers for quality achievements and methods that share program
savings. When designing an ICM, states should consider the method used to attribute provider
activities to outcomes that result from measures used to evaluate the model. In other words, the
state should employ a method that gives reasonable assurance a provider’s intervention can be
connected to improved health care outcomes. Attribution methodologies must account for the
possibility of beneficiaries changing care coordination providers using their free choice during
designated periods in which quality achievements, and/or shared savings, are calculated.
Connecting Incentives to Outcomes Improvement: As states move forward with care
coordination models, careful consideration should be given to appropriate financial incentives
that drive change and promote quality and lower costs, regardless of whether authorized by a
State plan amendment or waiver. Depending upon the state’s ICM concept and the capability of
providers to organize within the care coordination model, it may be in a state’s interest to
consider a variety of payment arrangements to encourage improvement. All methods that
propose to share Medicaid savings under the ICMs (regardless of authority) will be reviewed in
collaboration with our partners in the Office of the Actuary. In Attachment 4, we provide a
reference to several payment methods that could be applied to state ICMs.
Patient Engagement: States should explain how ICMs will notify its patients of participation in
an ICM and the impact of that participation on the patient’s care. Such notification should
include a description of any incentive payments included in the state’s ICM model.
IV. COORDINATION WITH OTHER CMS INITIATIVES
A state’s attribution method should be consistent with other state and CMS initiatives providing
services to all eligible beneficiaries. Such methods must avoid duplication in payments and
ensure Medicaid, and other CMS-funded initiatives, provides for seamless coordination while
incentivizing providers to minimize or eliminate program overlap.
To the extent states are operating other care coordination or quality incentive programs through
federal initiatives (e.g., the Comprehensive Primary Care Initiative, Financial Alignment Models
to Integrate Care for Medicare-Medicaid Enrollees, or Health Homes for Individuals with
Chronic Conditions), states should ensure programs complement each other without duplication
of payment and allow for the unique impact of each intervention to be evaluated independently
of any other. Additionally, federal funds may not be used to fund the state share for Medicaid
payments made under ICMs or any other Medicaid service category.
We are committed to working with states to ensure states coordinate with and supplement efforts
funded through other federal initiatives that aim to improve care and quality for Medicaid
beneficiaries.

Page 9 – State Medicaid Director
V. CONCLUSION
We look forward to working with states, individually and collectively, to provide assistance and
facilitate collaboration in developing and implementing ICMs within the Medicaid program. As
you continue to consider and implement transformational efforts, we are available to provide
assistance in navigating the policy options and the tools available to you. If you have any
questions, please contact Ms. Dianne Heffron, Director of the Financial Management Group, at
410-786-3247.

Sincerely,
/s/
Cindy Mann
Director
Enclosures

Page 10 - State Medicaid Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Matt Salo
Executive Director
National Association of Medicaid Directors
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy
Ron Smith
Director of Legislative Affairs
American Public Human Services Association
Tracey Wareing
Executive Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Heather Hogsett
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christopher Gould
Director, Government Relations
Association of State and Territorial Health Official

Attachment 1: Examples of ICM Arrangements and Authorities
Tool
Statutory
Purpose
Reference
ICM State Plan
Section 1905(t)(1) Option to provide
Amendment (SPA) 42 CFR 440.168
integrated care models
to all individuals
under the State plan.
Ability to incentivize
quality and share
savings.
Primary Care Case
Section
Utilize existing PCCM
Management
1905(a)(25)
contracts to reward
(PCCM) Contract
42 CFR 438.6
quality. Limits
providers eligible to
offer services through
contract. Ability to
incentivize quality and
share savings.
Selective Contract
Section
Limit the number of
Waiver
1915(b)(4)
providers eligible to
offer services within
the model.
1115 Demonstration Section 1115
Target populations,
limit geographic
scope, reach target
populations.

Policy Consideration
Statewide
All Eligible Participants
All Qualified Providers

Requirements at 42 CFR
438.6

Test for cost effectiveness
and efficiency

Budget neutrality
Time limited

Attachment 2: Questions to Consider in Developing ICMs
General Program Description
Is the State building off of an existing PCCM or 1115(a) demonstration program or will
the model be a new Medicaid initiative?
How will the model support better care for individuals, better health for populations and
lower cost through improvement?
What are the provider qualifications for the model?
Will any provider that meets the established provider qualifications be able to be
designated as a qualified provider?
How do incentives from other payers support the same objectives?
Eligible Participants
Will the model be implemented on a statewide basis? If no, what are the limiting
criteria?
May all State plan eligible beneficiaries (including those dually eligible for Medicaid and
Medicare) enroll within the model?
Are there other federally funded programs within the State serving clients with special
needs who may be (or become) eligible for the expanded range of services under an
Integrated Care Model?
Model Services and Activities
Which delivery systems will the model impact (e.g. primary care, long-term care,
behavioral health, etc.)?
What services/activities will the model providers conduct through the model?
What services will be considered for coordination in the model?
Do these services go above and beyond any current care coordination within the State
plan or waiver programs?
What key characteristics must the providers possess or strive to achieve that are integral
to implementing the model?
Beneficiary Notification
How will beneficiaries be notified that they are enrolled within the model?
What is included in the notification – what will be communicated to beneficiaries?
How can beneficiaries get more information about the program?

Assignment and Attribution
How does the program assign and attribute beneficiaries to providers?
Are assigned beneficiaries able to opt-out of the program voluntarily? What waiver
authority will form the basis for that request?
Quality Metrics
What data measures will be used to ensure that providers are transforming their method
of care delivery?
What quality measures are proposed? Are these measures the most relevant to and
measure most accurately the care coordination and quality improvements anticipated
from the model?
How do the proposed quality measures relate to other care coordination initiatives in the
State (e.g. Health Homes, Medicare-Medicaid Financial Alignment Demonstrations,
etc.)?
What thresholds or improvements must be shown for a provider to meet the criteria for a
quality based payment (if applicable)?
Program Oversight and Accountability
What evaluative methods will the State use to assess whether the model is effective?
What oversight functions will the State Medicaid agency have in place to ensure that
ongoing payments are effecting better care coordination, practice transformation and
quality improvement?
Payment Methodology
Will the State reimburse providers a regular payment for care coordination activities?
Is the payment level tiered based on provider activities, provider characteristics, or
outcomes?
What factors did the State use to determine the appropriate payment amount to reimburse
provider activities under the model?

Does the State propose to offer supplemental provider payments under the model?
What criteria will the State use to determine provider eligibility for a supplemental
payment?

Does the State propose shared program savings as the methodology to determine
supplemental provider payments?
Did the State conduct an actuarial analysis to assess the validity of the shared savings
structure?

Attachment 3: Hypothetical Integrated Care Models
Model

Primary Care Medical Home

Network Supported Primary
Care Medical Home (e.g.
network of PCMHs working
together)

Accountable Care
Organization

Providers

Physicians,
Physician Directed
Team,
Other Designated Primary Care
Provider.
PMPM

Physician Groups, Network,
Collaborative, and/or
Partnership Organizations
Composed of Individual
Practices.
PMPM

ACOs (adopted Medicare
definition or State defined and
authorized through risk-based
contract).

Stage One: Process-Based
Quality Incentive.

Tier One - Process-Based
Quality Incentive.

Shares Savings and Distributes
Savings to Partnering Providers
Based on State plan
Methodology.

Stage Two: Outcome-Based
Quality Incentive.
Referral Management
Care Coordination
Care Management
Use of Care Plan
Beneficiary Outreach and
Advocacy
Clinical Data
Management
Individual and Family
Supports
Development and
Maintenance of Care
Plans
Quality Reporting

Tier Two – Outcome-Based
Quality Incentive.
All activities under first
column, plus:
Staff Training
Health Promotion
Quality Management
Practice Support
Promotion of EvidenceBased Medicine
Promotion of Patient
Engagement
Infrastructure for Quality
and Cost Measure
Reporting
Promotion Coordination of
Care
Quality Reporting

All activities under first
column, plus:
Staff Training
Health Promotion
Quality Management
Practice Support
Promotion of EvidenceBased Medicine
Promotion of Patient
Engagement
Infrastructure for Quality
and Cost Measure
Reporting
Promotion Coordination
of Care
Quality Reporting

Potential
Payment
Models

Activities

Model

Characteristics

Primary Care Medical Home

Offers Extended Care
Hours
Designates Hours for
Patient Telephone
Consultation
Ability to Report Process
Quality Measures
Ability to Report Outcome
Quality Measures
Demonstrates Defined
Improvement in Process
Measures
Meets National or State
Defined Medical Home
Certification Standards
Has a functional certified
EHR

Network Supported Primary
Care Medical Home (e.g.
network of PCMHs working
together)

Accountable Care
Organization

All activities under first column,
plus:
Offers 24 hour Nurse
Advice Lines
Conducts Quarterly staff
training on care
coordination practices
Collects and Analyzes
Practice Quality Data
Meets National or State
Defined Medical Home
Certification Standards
Partners with Network of
Certified Medical and
Health Home Providers
Process for evaluating the
health needs of the
population served
Partners with community
stakeholders
Communicates clinical
knowledge/evidence-based
medicine to beneficiaries in
a way that is understandable
to them
Has written standards in
place for beneficiary access
and communication, and a
process in place for
beneficiaries to access their
medical record
Engages and shares
decision-making that takes
into account the
beneficiaries' unique needs,
preferences, values, and
priorities

All activities under first
column, plus:
Offers 24 hour Nurse
Advice Lines
Conducts Quarterly staff
training on care
coordination practices
Collects and Analyzes
Practice Quality Data
Meets National or State
Defined Medical Home
Certification Standards
Partners with Network of
Certified Medical and
Health Home Providers
Process for evaluating the
health needs of the
population served
Partners with community
stakeholders
Communicates clinical
knowledge/evidence-based
medicine to beneficiaries in
a way that is
understandable to them
Has written standards in
place for beneficiary access
and communication, and a
process in place for
beneficiaries to access their
medical record
Engages and shares
decision-making that takes
into account the
beneficiaries' unique needs,
preferences, values, and
priorities

Attachment 4: Potential Payment Approaches for State Plan ICM
Payment Approach
Basis for Payment
Methodology Expectations
Base Rates
PMPMs
Comprehensive description of: general rate
Fee for Service
construction, effective date language, location
of rate schedule, tiered payment levels, acuity
adjustments.
Incentive Payment for Annual performance
Definition of quality measures and scoring
Quality Improvement
criteria. Eligibility requirements for receiving
payment. Methodology for calculating and
distributing payment.
Medicaid Shared
Annual performance
Definition of quality measures and scoring
Savings Payment
criteria. Methodology for calculating and
distributing payments. Specific service costs
included in the calculation. Validation from
CMS actuaries.

